Citation Nr: 0110168	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right 
scapula/shoulder disorder.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to service-connected 
disability.

5.  Entitlement to service connection for a right eye 
disorder.

6.  Entitlement to a compensable evaluation for fragment 
wound (FW) left chest scar.

7.  Entitlement to a compensable evaluation for residuals of 
injury to the right brachial plexus.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for damage to the vocal cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1967 to June 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
for various notice and procedural considerations, it is 
necessary to remand all of the issues developed for appellate 
review.  


REMAND

Claims for Service Connection 

With respect to the issues of entitlement to service 
connection for a cervical spine disorder, a right 
scapula/shoulder disorder, arthritis of the knees, a left leg 
disorder, claimed as secondary to service-connected 
disability, and a right eye disorder, the Board notes that 
the record reveals a current disability associated with the 
cervical spine, the right scapula/shoulder, the lower 
extremities and the right eye, and that under the newly 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (hereafter VCAA), the 
existence of such disability would require that the veteran 
be furnished with a new Department of Veterans Affairs (VA) 
examination to determine the relationship, if any, between 
current disorders associated with the cervical spine, right 
scapula/shoulder, the lower extremities and the right eye and 
service and/or service-connected disability.

In this regard, the Board notes that the VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The salient features of the new statutory provisions (and 
where they will be codified in title 38 United States Code) 
may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).


Claims for Increased Evaluations

As for the issue of entitlement to a compensable evaluation 
for residuals of right brachial plexus, the Board notes that 
further examination is warranted under the additional basis 
that the veteran has asserted that his service-connected 
residuals of right brachial plexus have worsened in severity 
(transcript (T.) at p. 6), and the record reveals that his 
last VA medical examination was conducted in August 1997. 

While the Board further notes that the VA's duty to assist 
the veteran in the development of his claim may not 
necessarily include providing the veteran with a new 
examination in every instance where he or she has complained 
of worsening symptomatology, multiple authorities indicate 
that where a claimant affirmatively asserts to the Board that 
a further increase in disability has occurred subsequent to a 
prior examination and decision, an additional examination may 
be required.  See VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) 
(2000) (reexaminations will be required where evidence 
indicates that there has been a material change in 
disability).  Thus, in this case, the Board finds that the 
veteran's complaints of worsening symptoms, the length of 
time since previous VA examination, and the newly enacted 
VCAA require that the veteran be furnished with a new 
comprehensive VA medical examination to evaluate the current 
status of the veteran's service-connected residuals of right 
brachial plexus.

With respect to his left chest scar, the Board notes that 
while the veteran has described his chest scar as 4 to 5 
inches long and 2 inches wide (T. at p. 16), the August 1997 
examiner did not note the existence of any scar, thus placing 
some doubt as to the sufficiency of that examination in this 
regard.  38 C.F.R. § 4.2 (2000).  Therefore, for the 
foregoing reasons, the Board finds that new VA examinations 
should also be conducted to ascertain the current status of 
any residuals of disability associated with the veteran's 
service-connected FW scar and his right brachial plexus.


Claim for Benefits Under 38 U.S.C.A. § 1151

With respect to the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
damage to the vocal cords, the Board notes that while the 
record arguably contains evidence of one or more disorders 
involving the area of the vocal cords, there is no specific 
diagnosis in this regard, and it is unclear from the record 
as to which symptoms are causally related to VA treatment.  
The Board finds that the matter is further complicated by the 
fact that subsequent right scapula surgery conducted by the 
VA in 1998 also involved intubation, and it is not clear 
whether this treatment was causally related to any further 
disability in the area of the vocal cords.  

In addition, although the veteran was given an opportunity to 
produce documents relating to the alleged settlement of a 
tort claim he filed arising out of VA surgical treatment in 
May 1997, he has not produced any such documentation.  As the 
veteran has further alleged that the tort claims case was 
resolved at least in part as a result of admissions of fault 
on the part of one or more VA physicians, the Board finds 
that it is constrained to remand this matter to give an 
opportunity for the RO to make every effort to obtain any and 
all records relating to this lawsuit, as these records may 
reveal relevant opinions that should be considered by the 
Board prior to any final disposition of the claim for 
38 U.S.C.A. § 1151 benefits.  

It should also be noted that in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") invalidated 38 C.F.R. § 3.358(c)(3), 
based on the fact the section of the regulation, which 
included an element of fault, did not properly implement 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, 513 U.S. 113, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

When the law or regulation changes after a claim has been 
filed but before the administrative or judicial appellate 
process has been concluded, the version most favorable to the 
appellant generally applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Congress amended 38 U.S.C.A. § 1151 in 1996 
for the purpose of changing the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim for 
compensation under 38 U.S.C.A. § 1151 that is now before the 
Board on appeal was initially filed in August 1997, and the 
Board will proceed on the basis that the more restrictive 
legislative changes which would place greater burdens on the 
claimant do not apply to this matter.


Social Security Administration (SSA) Records

Finally, as to all of the issues on appeal, the Board notes 
that the veteran apparently made a claim for SSA disability 
benefits in 1997, and that the record does not reflect that a 
request was ever made for the SSA records by the RO.  The 
VCAA requires that an effort must be made to obtain records 
adequately identified by the veteran.  Moreover, whenever the 
Secretary makes an effort to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).  Consequently, the Board finds that 
this case must also be remanded so that the RO may make an 
effort to obtain the veteran's records from SSA.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any disorders of 
the cervical spine, right 
scapula/shoulder, the lower extremities, 
the right eye, FW left chest scar, 
residuals of right brachial plexus, and 
vocal chords.  Any medical records other 
than those now on file pertaining to the 
above-noted disorders should be obtained 
and associated with the claims folder.

The RO should attempt to obtain the VA 
records from 1975 and 1978, to which the 
veteran referred at his hearing.  T. 17, 
19.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.

3.  The RO should also make every effort 
to obtain any and all records relating 
to the veteran's tort claims action 
arising out of the cervical spine 
surgery the veteran underwent in May 
1997, as these records may reveal 
relevant opinions that should be 
considered by the Board prior to any 
final disposition of the claim for 
38 U.S.C.A. § 1151 benefits.

4.  The RO should also contact SSA and 
request a copy of any decisions on the 
merits of any claims and copies of any 
medical records reviewed in reaching all 
determinations.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

With respect to any Federal Government 
records such as those in the possession 
of SSA, the VCAA requires that the RO 
must discharge the obligations set forth 
in (7) above.

5.  The veteran should then be afforded 
examinations by appropriate medical 
providers to determine the nature, status 
and etiology of any cervical spine 
disorder, right scapula/shoulder 
disorder, arthritis of the knees, right 
eye disorder, left leg disorder, claimed 
as secondary to service-connected 
disability, and disability associated 
with the veteran's vocal cords.  All 
indicated studies must be conducted, 
including X-rays to confirm the existence 
of arthritis of the knees.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the medical providers in conjunction with 
the examinations.  After a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the medical providers should express 
opinions as to all of the questions 
related to his or her specific specialty:

(a) What is the nature, etiology and 
diagnosis of any cervical spine disorder, 
right scapula/shoulder disorder, 
arthritis of the knees, right eye 
disorder, and/or left leg disorder found 
to be present during service or within 
one year of service?

(b) What is the etiology and correct 
diagnosis of any current disorder of the 
cervical spine, right scapula/shoulder, 
arthritis of the knees, right eye, and 
left leg?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current cervical 
spine disorder, right scapula/shoulder 
disorder, arthritis of the knees, right 
eye disorder, or left leg disorder and 
any in-service disorders?

(d) What is the degree of medical 
probability that any current right 
scapula/shoulder disorder is proximately 
due to or the result of residuals of 
service-connected right brachial plexus?

(e) What is the degree of medical 
probability that any current left leg 
disorder is proximately due to, or the 
result of, or aggravated by, residuals of 
the veteran's service-connected FW left 
chest scar? 

(f) What is the degree of medical 
probability that there was any increased 
or additional disability associated with 
the veteran's vocal cords as a result of 
training, hospitalization, medical or 
surgical treatment, or examination at the 
VA?  In this regard, the physician is 
requested to specifically comment as to 
the presence of all sequelae pertinent to 
the claims of vocal cord damage, 
including diminution in voice quality and 
dysphagia.

(g) If the physician believes that any 
increased or additional disability 
associated with the veteran's vocal cords 
resulted from training, hospitalization, 
medical or surgical treatment, or 
examination at the VA, the physician 
should identify the increment or 
additional disability.  Once again, the 
physician is requested to specifically 
comment as to all sequelae related to 
intubation and vocal cord injury.

If the physicians cannot answer any of 
the above questions without resort to 
speculation, the physicians should so 
indicate.  The examiners should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences on his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  The RO should then arrange for a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
all residuals of the veteran's service-
connected residuals of right brachial 
plexus and FW left chest scar.  All 
indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and comment on the functional 
limitations, if any, caused by the 
residuals of the veteran's right 
brachial plexus and FW left chest scar.  

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions cannot be answered 
without resort to speculation, he or she 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claims 
for service connection for a cervical 
spine disorder, a right scapula/shoulder 
disorder, arthritis of the knees, a left 
leg disorder, claimed as secondary to 
service-connected disability, and a right 
eye disorder, making sure to specifically 
address 38 U.S.C.A. § 1154(b) (West 
1991).  The RO should also readjudicate 
entitlement to compensable ratings for 
service-connected residuals of right 
brachial plexus and FW left chest scar, 
and entitlement to compensation under 
38 U.S.C.A. § 1151 for damage to vocal 
cords.  

9.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 



